          Case: 3:21-cv-00175-jdp Document #: 8 Filed: 05/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 STEVEN LIMEHOUSE,

         Plaintiff,                                   Case No. 21-cv-175-jdp

    v.

 KEVIN A. CARR, CHRYSTAL MARCHANT,
 DR. CHERYL A. JEANPIERRE, M.D.,
 APNP MARY MOORE, SYLVIA L. YOUNG,
 JAMES MUENCHOW, BETH DITTMANN,
 L. ALSUM, EMILY DAVIDSON, BRAD
 HOMPE, C. O’DONNELL, DR. PAUL A.
 BEKX, M.D., BHS CENTRAL PHARMACY,
 DR. DANIEL L. LAVOIE, M.D., DR.
 DANIEL L. CAMACHO M.D., PH.D., ST.
 AGNES HOSPITAL, and RADIOLOGY
 ASSOCIATES OF THE FOX VALLEY,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                             5/21/2021
         Peter Oppeneer, Clerk of Court                        Date
